313 S.W.3d 729 (2010)
STATE of Missouri, Respondent,
v.
Joseph Jesse SNYDER, Appellant.
No. WD 70424.
Missouri Court of Appeals, Western District.
June 22, 2010.
Ruth Sanders, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq. and Jayne T. Woods, Esq., Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR. and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Joseph J. Snyder appeals his convictions for first-degree murder, first-degree burglary, two counts of attempted first-degree murder, and three counts of armed criminal action. In his sole Point Relied On, Snyder argues that the trial court erred in allowing the State to elicit testimony that while being questioned by the police, Snyder asserted his right to remain silent and requested to speak to an attorney. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).